NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-13052

                COMMONWEALTH   vs.   TONY A. TINSLEY.1



            Berkshire.    April 5, 2021. - May 6, 2021.

 Present:   Budd, C.J., Gaziano, Lowy, Cypher, Kafker, Wendlandt,
                           & Georges, JJ.


Armed Home Invasion. Constitutional Law, Double jeopardy,
     Sentence. Practice, Criminal, New trial, Double jeopardy,
     Sentence. Words, "Dwelling place."



     Indictments found and returned in the Superior Court
Department on September 23, 2005.

     A motion for a new trial, filed on August 6, 2019, was
heard by John A. Agostini, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Steven M. Greenbaum, Special Assistant District Attorney,
for the Commonwealth.
     S. Anders Smith for the defendant.




     1 As is our practice, we spell the defendant's name as it
appears in the indictments. The indictments state that the
defendant also is known as Anthony A. Tinsley and Tone.
                                                                   2


    GAZIANO, J.    Just after one o'clock in the morning on

August 30, 2005, the defendant, along with Anthony Davis, broke

into a home near Pittsfield.   The family who lived in the house

and had been asleep inside were injured as they fought the

intruders and ultimately drove the intruders from their home.

In 2007, a Superior Court jury convicted the defendant of armed

home invasion, armed burglary, robbery while armed and masked,

assault and battery by means of a dangerous weapon, and assault

and battery in conjunction with this incident.   In 2019, he

moved for a new trial on the charge of armed home invasion, on

the ground that the Commonwealth had not presented sufficient

evidence that he was armed when he entered the dwelling, as

required by G. L. c. 265, § 18C.   That motion was allowed by a

Superior Court judge who also had been the trial judge.

    We agree with the judge that the evidence supporting the

charge of armed home invasion was insufficient to allow a

finding beyond a reasonable doubt on each element of the

offense.   We therefore affirm the allowance of the defendant's

motion for a new trial, and remand the matter to the Superior

Court for resentencing on the remaining convictions.   Under

double jeopardy principles, a new sentence may be imposed only

on those convictions for which the sentence has not been fully

served at the time of resentencing.
                                                                       3


       1.   Background.   We recite the facts relevant to the issues

in the motion for a new trial, based on the trial record.

       Sophie and Jack Smith, wife and husband, had lived for

fourteen years in a house that they had built in an isolated

area in western Massachusetts.2     On Monday, August 29, 2005, the

couple spent the evening at home.      Their older son had just left

to begin his first year at college; their younger son Alex, a

senior in high school at that time, went out to see friends and

returned home around 11:15 P.M.

       All three family members had gone to sleep when, at

approximately 1:13 A.M., Sophie was awakened by a noise outside

her bedroom door.      Without turning on any lights, she got up,

went to the door, opened it, and encountered a man dressed in

all black, who was wearing a hat and a mask that concealed his

face.      The intruder (the defendant) grabbed her and held an

object that seemed to be a screwdriver against her neck.      Sophie

began screaming, which woke her husband.      The defendant demanded

money from Sophie, and took her into a bathroom, where she gave

him the forty-nine dollars that she had on hand.      The defendant

brought her back into the bedroom and pushed her down onto the

bed.




       As one of the victims was a minor child, and the family
       2

share a last name, we refer to all of the family members by
pseudonyms.
                                                                     4


    While Sophie was getting the money from the bathroom, she

heard what sounded like her husband being beaten.    When Jack had

gotten out of bed to help his wife, a second intruder, Davis,

had struck him on the head with a club or bat that broke upon

impact.    Davis then held Jack down, choking him and telling him

to "shut up."   Eventually Jack was able to get to his feet, but

in the subsequent struggle, he fell and "split open" the top of

his head on a bureau.    Davis then stabbed Jack's left hand with

the jagged edge of the broken club, severing tendons and nerves.

No lights were on in the bathroom or the bedroom during the

struggle, leaving the bedroom "very dark," so that Sophie was

only able to see silhouettes.    The man fled the room as Jack

attempted to defend himself by hitting the man on the back and

neck with the broken club.    Jack ran down the hallway after him.

    The Smiths' son Alex also had been awakened by his mother's

screams.   He yelled and began turning on lights, at which point

the defendant apparently fled from the house.     Alex grabbed a

knife from the side of his bed and ran into the hallway, where

he heard his mother yelling to him to call 911.    He returned to

his room and attempted to call, but could not get through.       Alex

went back out into the hallway and encountered Davis, who also

was fleeing from the Smiths' bedroom.    Alex pursued Davis into

the kitchen, tackled him, and stabbed him in the torso.     Sophie

attempted to call the police from a landline telephone in the
                                                                     5


family's den, but there was no dial tone.     She returned to help

Alex, who was wrestling with Davis on the kitchen floor.

Covered in his own blood, Jack joined them.    Davis managed to

seize the knife from Alex's hand and, after threatening the

family, ran from the house.   At that point, Sophie was able to

reach a 911 operator on a cellular telephone.3

     During the fight in the kitchen, Sophie injured her knee

while kicking Davis in an effort to help her son; she required

twenty-five to thirty-five stitches and, sometime later, surgery

on her knee.   Alex's finger had been cut when he and Davis

struggled over the knife, and Alex required seven stitches.

Jack sustained large gashes on his jaw and head, which had to be

sutured and stapled; a pierced hand, which also had to be

stitched and stapled; a broken nose; and bruises on his face and

upper chest.

     There was no obvious sign of forced entry into the Smiths'

house.4   The house had an attached garage, with a door giving




     3 It later was discovered that a landline telephone in the
kitchen had been unplugged from the wall.

     4 An officer walking around the house after the Smiths had
been taken to the hospital noticed that one side of the house
had "a lot of sliding glass doors." The front door and all of
the sliding glass doors were locked, except for one sliding door
that led directly into the parents' bedroom, which was ajar.
The screen door over the locked sliding glass door "had been
pulled open" and was found open approximately four or five
inches.
                                                                    6


access from the interior of the garage to the kitchen.      It

appeared that the defendant and Davis likely entered and left

the house through this door.   Entry to the garage from the

outside was through an ordinary door that usually was unlocked

during the summer; the larger door for vehicles had been open

when Alex came home, and he closed it upon his return.      The

intruders appeared to have attempted to enter the garage through

a window; they had dragged a chair up to it and had removed a

screen.   Although the interior door from the garage to the house

was locked, Alex had left his keychain, which contained a house

key, in a truck parked in the garage.   After the fight, the

Smiths saw Davis flee the kitchen through the door to the

garage; police later found a trail of blood on the garage floor.

Investigating officers also found Alex's keychain lying in the

grass outside the house.

    A screwdriver was lying on the garage floor under one of

the parked vehicles.   Sophie testified that the family's

screwdrivers were kept in a toolbox in the garage, and that none

had been left on the floor when she went to bed that evening.

She also testified that the screwdriver found on the garage

floor was larger than the one that the defendant had held to her

throat.   Police did not find any smaller screwdrivers in the

garage or the house.   At trial, the prosecutor argued that while

the screwdriver found on the floor was not the one used in
                                                                     7


robbing Sophie, the presence of a screwdriver on the garage

floor was evidence that the intruders had gone through the

family's toolbox and, inferentially, that the defendant had

taken the screwdriver he used as a weapon.

    Police were dispatched to the defendant's apartment late in

the evening of the following day, after Davis, who was staying

with the defendant, sought emergency medical attention for his

stab wounds.   When police arrived at the apartment building,

Davis came to meet them outside, carrying bloody paper towels,

with blood-soaked paper towels wrapped around his torso and a

bandage on his arm.    After the officers summoned an ambulance to

take Davis to the hospital, they spoke with an occupant of the

building from which Davis had emerged and learned that Davis was

staying at the defendant's apartment in that building.

Deoxyribonucleic acid (DNA) evidence eventually implicated both

Davis and the defendant in the crimes against the Smiths.       Among

other items seized, DNA collected from a face mask and a

baseball cap found near the Smiths' home matched Tinsley's DNA

profile.   DNA from a bloodstain on the Smiths' driveway matched

Davis's DNA profile.

    At trial, the defendant testified on his own behalf.        He

denied any involvement in the crimes.    On the second day of

deliberations, the jury submitted a question to the judge,

worded as follows:
                                                                    8


    "Armed home invasion element number [three]: One, does
    entry into the attached garage constitute entry into the
    dwelling house; two, does passing from the attached garage
    into the house constitute entering the dwelling place?"

After consulting with the attorneys for both parties, the judge

instructed the jury that the answer to both questions was "yes."

Later that day, the jury returned verdicts of guilty on all

counts.

    The judge sentenced the defendant to a term of from twenty

to thirty years in State prison on the charge of armed home

invasion (count 4); ten to fifteen years' imprisonment on the

charge of armed burglary (count 5), from and after the sentence

on count 4; ten to fifteen years for the conviction of armed

robbery while masked (count 1), from and after the sentence on

count 4; two to five years' imprisonment on the conviction of

assault and battery by means of a dangerous weapon (count 2),

concurrent with the sentence on count 1; and two and one-half

years in a house of correction for the assault and battery

(count 3), concurrent with the sentence on count 1.

    2.    Posttrial proceedings.   In September of 2007, the

defendant appealed from his sentence to the Appellate Division

of the Superior Court.   See Commonwealth v. Barros, 460 Mass.

1015, 1015 (2011), citing G. L. c. 278, § 28B.   In June of 2008,

the Appellate Division issued an order increasing the

defendant's sentence on the conviction of armed home invasion,
                                                                    9


from twenty-five to thirty years of imprisonment, to thirty to

thirty-five years, but also made all of the other sentences

concurrent with that sentence, rather than consecutive.     The

over-all period of incarceration thus was decreased, from an

aggregate forty to sixty years, to an aggregate thirty to

thirty-five years.    The Appeals Court affirmed the convictions.

Commonwealth v. Tinsley, 73 Mass. App. Ct. 1120 (2009).

    In August of 2019, the defendant moved for a new trial on

the ground that the Commonwealth had not produced sufficient

evidence that he had been armed with a dangerous weapon prior to

entering the Smiths' house, as required by G. L. c. 265, § 18C,

given that he appeared to have found the screwdriver he used in

the armed robbery in the attached garage.     The judge concluded

that the home invasion statute was inapplicable in the

circumstances because the defendant had armed himself only after

he entered the garage, and thus that the conviction had to be

vacated.    The judge also noted that his own erroneous answer to

the jury's question had created a substantial risk of a

miscarriage of justice.    The Commonwealth appealed, and we

transferred the case from the Appeals Court on our own motion.

    3.     Discussion.   The defendant argues that his conviction

under the armed home invasion statute was invalid, as there was

insufficient evidence that he was armed when entering the

dwelling.    We agree that this conviction cannot stand.   The
                                                                    10


defendant also maintains that principles of double jeopardy

preclude him from being resentenced on the remaining

convictions.    We conclude that the defendant may be resentenced,

so long as any resentencing takes place before he completes

serving the sentences on any convictions for which a new

sentence would be imposed.

    a.    Conviction of armed home invasion.   A judge "may grant

a new trial at any time if it appears that justice may not have

been done."    Mass. R. Crim. P. 30 (b), as appearing in 454 Mass.

1501 (2009).   Our review of a decision on a motion for a new

trial generally "is limited to whether the judge's decision

constitutes an abuse of discretion or contains any other error

of law," with special deference given to both factual findings

and the ultimate decision where, as here, the motion judge was

also the trial judge.    Commonwealth v. Lane, 462 Mass. 591, 597

(2012).

    The key question at issue in this case is one of statutory

interpretation, which we review de novo.    Lazlo L. v.

Commonwealth, 482 Mass. 325, 328 (2019).    The home invasion

statute, G. L. c. 265, § 18C, provides:

    "Whoever knowingly enters the dwelling place of another
    knowing or having reason to know that one or more persons
    are present within or knowingly enters the dwelling place
    of another and remains in such dwelling place knowing or
    having reason to know that one or more persons are present
    within while armed with a dangerous weapon, uses force or
    threatens the imminent use of force upon any person within
                                                                   11


    such dwelling place whether or not injury occurs, or
    intentionally causes any injury to any person within such
    dwelling place shall be punished by imprisonment in the
    state prison for life or for any term of not less than
    twenty years."

The offense thus has four elements:    (1) a knowing entry into or

remaining in another's dwelling, (2) with the knowledge that at

least one person is present in the dwelling and (3) while being

armed with a dangerous weapon, followed by (4) the use or

imminent threat of force against someone in the dwelling, or

causing of an injury.   See Commonwealth v. Doucette, 430 Mass.

461, 465–466 (1999).

    There is no dispute in this case that the first, second,

and fourth elements have been met.    The judge found that the

defendant entered the Smiths' house through the garage, and

there armed himself with a screwdriver, before passing through

the interior door into the kitchen.    See Doucette, 430 Mass. at

465–466.   The question is whether, on these facts, the defendant

"enter[ed] the dwelling place of another . . . while armed with

a dangerous weapon."    G. L. c. 265, § 18C.   See Commonwealth v.

Ruiz, 426 Mass. 391, 392 (1998).   In Ruiz, supra at 392-393, we

held that a "plain reading of" G. L. c. 265, § 18C, "require[s]

the Commonwealth to prove that the defendant was armed with a

dangerous weapon at the time of entry" (emphasis added).     See

id. at 391-393 (no liability for armed home invasion where

defendant entered apartment, seized victim's crutch, and then
                                                                   12


beat victim with it).   Thus, if the defendant's entry into "the

dwelling place of another" occurred when he first entered the

garage attached to the Smiths' house, he was not "armed with a

dangerous weapon" at that point, and therefore cannot be liable

for armed home invasion.5

     The term "dwelling place of another" is not defined in

G. L. c. 265, § 18C.    Where a term is not defined in the

language of the statute, we look to the plain and ordinary

meaning of the word.    "We derive the words' usual and accepted

meaning from sources presumably known to the statute's enactors,

such as their use in other legal contexts and dictionary

definitions."   Commonwealth v. Montarvo, 486 Mass. 535, 536

(2020), quoting Commonwealth v. Garvey, 477 Mass. 59, 61-62

(2017).   See Commonwealth v. Hanson H., 464 Mass. 807, 810

(2013) (when word is not defined in statute, we "interpret it

according to its ordinary meaning," but "we look to the language

of the entire statute, not just a single sentence, and attempt

to interpret all of its terms 'harmoniously to effectuate the

intent of the Legislature'" [citations omitted]).




     5 The offense of armed burglary, by contrast, applies
specifically to a defendant who was "armed with a dangerous
weapon at the time . . . of breaking or entry [into a dwelling
house], or so arm[ed] himself in such house." See G. L. c. 266,
§ 14.
                                                                  13


    Accordingly, we have treated the phrase "the dwelling place

of another" as equivalent to the term "dwelling house" that is

used in the related statutes defining various types of burglary.

See G. L. c. 266, §§ 14-15; Doucette, 430 Mass. at 467 ("The

term 'dwelling house' as used in the context of burglary always

has been construed broadly, . . . and, for purposes of the

burglary statute, 'an apartment dweller's "dwelling house" does

include secured common hallways'"; "as the physical features of

a multi-family residential structure will vary from case to

case, so too will the determination whether the common areas of

that structure, even if locked, constitute the tenant's

'dwelling house'" [citations omitted]).   See, e.g., Commonwealth

v. Marshall, 65 Mass. App. Ct. 710, 714–715 (2006) (referring

"to the closely related burglary statutes . . . in order to

ascertain the meaning of 'dwelling place of another'").

    The term "dwelling house," in turn, "has been construed

broadly" for purposes of the burglary statutes.   See

Commonwealth v. Goldoff, 24 Mass. App. Ct. 458, 462-463 (1987)

(secured common hallways in apartment building were part of

dwelling house).   Indeed, at common law, "every house for the

dwelling and habitation of man" was taken to include not only

the dwelling house proper, "but also the outhouses, such as

barns, stables, cow-houses, dairyhouses, and the like, if they

be parcel of the messuage, though they be not under the same
                                                                   14


roof, or joining contiguous to it."   Devoe v. Commonwealth, 3

Met. 316, 325 (1841).   See Commonwealth v. Correia, 17 Mass.

App. Ct. 233, 236 (1983) (given "historical background of the

burglary statutes," motel meets definition of "dwelling house").

In light of these precedents, we agree with the motion judge

that the defendant's entry into the Smiths' attached garage

constituted an entry into "the dwelling place of another."

    The Commonwealth does not contest that, under the armed

home invasion statute, entry into the garage constituted entry

into the Smiths' "dwelling place."    Rather, it argues that the

subsequent entry from the garage into the house through the

locked interior door was a separate and independent entry into

"the dwelling place of another" within the meaning of the

statute, at which point the defendant was armed.   In essence,

the Commonwealth argues that the element of knowing entry in the

armed home invasion statute should apply separately to any entry

into a reasonably discrete or separate area within a structure,

regardless of any earlier entries.

    In support of this position, the Commonwealth points out

that, while the principal purpose of the burglary statutes is to

protect property, that of the armed home invasion statute is to

protect persons, as evidenced by the placement of the two

offenses in different chapters of the General Laws, titled

"Crimes Against Property" and "Crimes Against the Person."     See
                                                                     15


Commonwealth v. Antonmarchi, 70 Mass. App. Ct. 463, 467–468

(2007).   Given this distinct purpose, the Commonwealth maintains

that the Legislature deliberately sought to criminalize a wider

range of conduct under the armed home invasion statute, and

signaled this intent by employing the less common term "dwelling

place" rather than the familiar phrase "dwelling house" used in

the burglary statutes.

    We agree with the motion judge that this broad reading of

"dwelling place" potentially would allow a defendant's crossing

into any "room, closet, or ancillary space" inside a single

house to be considered a separate entry that could support a

conviction of armed home invasion.     Even if, as the Commonwealth

suggested at argument before us, the question whether a place is

sufficiently discrete enough to be considered a separate

dwelling is a "matter of common sense," this reading nonetheless

would permit many different "entries" to take place during one

incidence of home invasion.    Such an outcome itself would be

contrary to common sense, and also essentially would overturn

our decision in Ruiz, 426 Mass. at 393, that, to be convicted

under the statute, a defendant must be armed "at the time of

entry" into the dwelling.     "A statute or ordinance should not be

construed in a way that produces absurd or unreasonable results

when a sensible construction is readily available."     Manning v.

Boston Redev. Auth., 400 Mass. 444, 453 (1987).     "If a sensible
                                                                  16


construction is available, we shall not construe a statute to

make a nullity of pertinent provisions or to produce absurd

results."   Flemings v. Contributory Retirement Appeal Bd., 431

Mass. 374, 375–376 (2000), citing Manning, supra, and cases

cited.

    Moreover, as noted, our prior cases have treated "dwelling

house" and "dwelling place" as having essentially the same

meaning.    Doucette, 430 Mass. at 467.   The presumption of

synonymy is supported by the use of the term "dwelling house"

rather than "dwelling place" in G. L. c. 265, § 18A (armed

assault in a dwelling), a statute concerning an offense against

the person, and that is "functionally much closer" to the armed

home invasion statute than are the burglary statutes.     See

Antonmarchi, 70 Mass. App. Ct. at 467.    Although "dwelling

house" and "dwelling place" may not have an identical meaning in

every circumstance, see Commonwealth v. Mahar, 430 Mass. 643,

652 n.5 (2000) (term "enters" is not "entirely the same" for

burglary and armed home invasion), their meanings are not as

widely divergent as the Commonwealth here suggests.     The use of

slightly different terms in multiple statutes does not create a

presumption of different meanings.    See Commonwealth v.

Williamson, 462 Mass. 676, 682 (2012) (canon that different

terms are presumed to have different meanings applies to terms

used in same statute).    "The Legislature need not, at its peril,
                                                                   17


use the exact same formula for each statutory provision in order

to achieve a particular result."   Commonwealth v. Vega, 449

Mass. 227, 232–233 (2007).

    Here, because there was no evidence that the defendant

armed himself with a weapon before he entered the Smiths' home,

he cannot be convicted of armed home invasion.    See Commonwealth

v. Latimore, 378 Mass. 671, 677 (1979) (taken in light most

favorable to Commonwealth, evidence must be sufficient for "jury

to infer the existence of the essential elements of the crime

charged" [citation omitted]).   Thus, there was no abuse of

discretion in the allowance of the defendant's motion for a new

trial.

    b.   Resentencing.   "[T]he Double Jeopardy Clause prohibits

retrial after a conviction has been reversed because of

insufficiency of the evidence."    United States v. DiFrancesco,

449 U.S. 117, 131 (1980).    See Commonwealth v. Sanchez, 485

Mass. 491, 507 n.9 (2020); Marshall v. Commonwealth, 463 Mass.

529, 538 (2012).   The question remains whether, as the defendant

argues, principles of double jeopardy also prevent him from

being resentenced on the remaining convictions.

    At the original sentencing hearing, the trial judge

emphasized the severity of the crimes; he noted that a malicious

entry into one's home is what "we all fear," and decided that

the defendant should serve successive sentences for armed home
                                                                       18


invasion, armed burglary, and armed and masked robbery.        Given

the combination of consecutive and concurrent sentences, the

aggregate total sentence was for from forty to sixty years in

prison.   The Appellate Division of the Superior Court then

revised the sentence for the conviction of armed home invasion

from thirty to thirty-five years of imprisonment, with all of

the other sentences to be served concurrently.

    The Commonwealth argues that vacating the conviction (and

thus the sentence) for armed home invasion requires that the

case be remanded for resentencing on the remaining convictions.

In support of its position, the Commonwealth points to

Commonwealth v. Leggett, 82 Mass. App. Ct. 730, 735 (2012), in

which the Appeals Court held that "subtraction of one or more of

[a sentencing] scheme's interdependent elements may disrupt its

intended proportions and purposes," such that when an "appellate

court reverses one or more of several convictions resulting from

the same trial, it may remand the case to the trial judge for

reconsideration of the entire sentencing structure."     The

defendant argues that his sentences (which have been concurrent

since June of 2008) are not actually "interdependent," and that

imposing longer sentences on the remaining charges would violate

principles of double jeopardy.

    Sentences are interdependent when they function to realize

an "over-all concept in sentencing" (citation omitted),
                                                                   19


Commonwealth v. Parrillo, 468 Mass. 318, 321 (2014), for

convictions arising out of a single incident, see Shabazz v.

Commonwealth, 387 Mass. 291, 292 & 295 n.4 (1982).

Interdependent sentences "constitute[] an integrated package,

each piece dependent on the other, which cannot be separated."

Commonwealth v. Renderos, 440 Mass. 422, 435 (2003).     In such

packages, the primary sentence to which other sentences are tied

is referred to as the "anchor sentence."   See Wolcott,

petitioner, 32 Mass. App. Ct. 473, 475-477 (1992).     In Leggett,

82 Mass. App. Ct. at 732, for instance, the defendant originally

was sentenced (following revision by the Appellate Division) to

a term of from nineteen to twenty years for armed assault with

intent to murder (the anchor sentence), with concurrent shorter

sentences on two firearms convictions and a conviction of

assault and battery by means of a dangerous weapon, all arising

from a single incident.

    Here, the original sentence of armed home invasion

functioned as an "anchor" sentence for the other two most

serious offenses, which themselves then served to anchor the

other, shorter sentences.   The Appellate Division clearly had an

"over-all concept" in mind when it modified the defendant's

sentences so that they all ran concurrently, but lengthened the

sentence on the armed home invasion by five years.   The result

of making each of the sentences concurrent, in combination with
                                                                  20


the five-year increase on both ends of the range on the sentence

for armed home invasion, was to reduce the maximum possible time

the defendant would serve by almost one-half, and to reduce the

minimum time from forty to thirty years.

     We turn, then, to the question whether double jeopardy

principles bar the imposition of new, longer sentences on the

remaining convictions.   The guarantee against double jeopardy in

the Fifth Amendment to the United States Constitution involves

"three independent protections.   'It protects against a second

prosecution for the same offense after acquittal.   It protects

against a second prosecution for the same offense after

conviction.   And it protects against multiple punishments for

the same offense.'"   Commonwealth v. Selavka, 469 Mass. 502, 509

(2014), quoting Aldoupolis v. Commonwealth, 386 Mass. 260, 271-

272, cert. denied, 459 U.S. 864 (1982), S.C., 390 Mass. 438

(1983).6   The third protection generally implies that "[a]fter a

sentence is final, . . . a defendant may not be sentenced again

for that same conviction."   Commonwealth v. Goodwin, 458 Mass.

11, 19–20 (2010).




     6 "Unlike the United States Constitution, the Massachusetts
Declaration of Rights does not include a double jeopardy clause,
but our statutory and common law have long embraced the same
principles and protections." Kimbroughtillery v. Commonwealth,
471 Mass. 507, 510 (2015).
                                                                     21


    Nonetheless, it is long established in the Commonwealth

that "a successful challenge to one sentence imposed at the same

time as other sentences . . . opens up all the interdependent,

lawful sentences for reconsideration without violating the

double jeopardy clause."   Shabazz, 387 Mass. at 295–296.     That

is so because, in such cases, a "dependent relationship exists

between the different components of a sentencing scheme," so

that "subtraction of one or more of the scheme's interdependent

elements may disrupt its intended proportions and purposes."

Commonwealth v. Walters, 479 Mass. 277, 283 (2018), quoting

Leggett, 82 Mass. App. Ct. at 735.   Moreover, although the

double jeopardy clause "represents a constitutional policy of

finality for the defendant's benefit," Goodwin, 458 Mass. at 19,

quoting Aldoupolis, 386 Mass. at 274, when a defendant files a

motion for postconviction relief, the defendant's expectation of

finality in the sentences imposed is diminished, see

Commonwealth v. Cumming, 466 Mass. 467, 471 (2013).    A defendant

does not have "a reasonable expectation of finality in any one

part or element of [an interdependent] bundle of sentences, but

rather, in the entirety of the scheme."   Id., quoting Leggett,

supra, at 736-737.   See United States v. McClain, 133 F.3d 1191,

1194 (9th Cir.), cert. denied, 524 U.S. 960 (1998) ("A

defendant's expectations regarding finality . . . relate only to

his entire sentence, not the discrete parts").
                                                                    22


    Double jeopardy principles do impose at least two specific

restrictions on the power to resentence.   First, "resentencing

must not result in any increase in the aggregate punishment."

Parrillo, 468 Mass. at 321.   See Shabazz, 387 Mass. at 296

(double jeopardy bars "increase in aggregate punishment by

adjustment of unchallenged, final sentences upon the

invalidation of another interdependent sentence").     See, e.g.,

Commonwealth v. Cole, 468 Mass. 294, 310 (2014); Cumming, 466

Mass. at 472.   Second, "double jeopardy principles bar

resentencing on any conviction for which the defendant has

already fully served his sentence."   Commonwealth v. Sallop, 472

Mass. 568, 570 (2015).   See Aldoupolis, 386 Mass. at 272 ("Once

a defendant has served fully the proper sentence prescribed by

law for the offense committed, the State may not punish him [or

her] again").

    We note that a number of these cases have involved

resentencing after a successful motion under Mass. R. Crim.

P. 30 (b) by a defendant whose sentence had been determined to

be illegal, but whose convictions themselves were not invalid.

See Goetzendanner v. Superintendent, Mass. Correctional Inst.,

Norfolk, 71 Mass. App. Ct. 533, 537 (2008) (illegal sentence is

one contrary to applicable statute or "premised on a major

misunderstanding by the sentencing judge as to the legal bounds

of his authority").   The same reasoning applies, however, to
                                                                    23


resentencing after a conviction is reversed on sufficiency

grounds.   See Commonwealth v. Scott, 86 Mass. App. Ct. 812, 816-

817 (2015) (where one of defendant's five convictions was

reversed for insufficient evidence, Parrillo, 468 Mass. at 321,

governed, permitting resentencing solely on one conviction for

which defendant had not completed serving sentence).     The bar on

increases in aggregate punishment or in resentencing on

sentences that have been fully served balances the protection of

the defendant's constitutional right to finality of his or her

sentences, Goodwin, 458 Mass. at 19, and "the just demands of a

wronged society" to which the sentences must respond, see

Commonwealth v. Plasse, 481 Mass. 199, 199 (2019), quoting

Commonwealth v. Rodriguez, 461 Mass. 256, 259 (2012).     See,

e.g., State v. Martin, 2009 VT 15, ¶¶ 10-11 (resentencing on

surviving count of indictment did not violate double jeopardy).

Under these principles, the defendant may be resentenced on any

of the sentences that he is serving at the time of resentencing,

provided that his aggregate term of incarceration is not

increased.

    4.     Conclusion.   The defendant's conviction of armed home

invasion is vacated and set aside, and judgment shall enter for

the defendant on that charge.    The matter is remanded to the

Superior Court for reconsideration of the sentencing scheme on

the remaining convictions.
              24


So ordered.